IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE PARENTAL No. 84949
RIGHTS AS TO: I. M. H., A MINOR.
FilLeD

 

 

ROCHELLE H..,
Appellant,
vs.
CLARK COUNTY DEPARTMENT OF
FAMILY SERVICES; AND I. M.H., A
MINOR,

 

 

Respondents.

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order terminating
appellant’s parental rights. Eighth Judicial District Court, Clark County;
Cynthia N. Giuliani, Judge.

Since the docketing of this appeal on June 30, 2022, two notices
issued by the clerk of this court and one order entered by this court and
addressed to appellant have been returned by the postal service as
undeliverable.! The postal service noted that it was unable to forward any
of the documents. The opening brief was due to be filed by October 17, 2022.
Appellant has not filed the opening brief, or any other documents in this

matter, and has not otherwise communicated with this court. Under these

 

1A copy of one order entered by this court and addressed to appellant
was not returned as undeliverable.
Supreme Count

OF
NEVADA

: \9aTA = 90, -ODOL

 

 

   
circumstances, it appears that appellant has abandoned this appeal and
this court

ORDERS this appeal DISMISSED.

JM luc, J.

Hardesty

Agent ab A— J.

Stiglich Herndon

 

 

ce: Hon. Cynthia N. Giuliani, District Judge
Rochelle H.
Clark County District Attorney/Juvenile Division
Legal Aid Center of Southern Nevada, Inc.
Eighth District Court Clerk

Supreme Court
OF
Nevapa

(01 19470 eB